Citation Nr: 0332487	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  98-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include cancer.  

2.  Entitlement to service connection for a lung disability, 
to include as secondary to service-connected disability.  

3.  Entitlement to an increased evaluation for lumbar 
myofibrositis, currently evaluated as 10 percent disabling.  

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for additional disability of the left knee resulting 
from VA surgical treatment in November 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1944 
to January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This decision will address the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 (2003).  The remaining 
issues will be addressed in the remand that follows this 
decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.  

3.  There is no medical evidence of record indicating that 
the veteran's left knee disability was exacerbated or 
otherwise made worse by the left knee surgery that he 
underwent in November 1996 at a VA facility.  


CONCLUSION OF LAW

The veteran does not have additional disability associated 
with his left knee disability that is proximately due to or 
the result of the treatment he received in November 1996 at a 
VA facility.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Since the veteran filed his claim prior 
to that time, this new law does not apply.  Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003).  However, the Board finds that due process 
has been afforded the veteran in the adjudication of this 
claim on the issue that is the subject of this decision.  In 
this regard, the Board notes that the RO has secured medical 
records regarding this issue, and the veteran has undergone 
VA disability evaluation examinations.  The RO has secured a 
medical opinion.  The statement of the case and supplemental 
statements of the case provided to the veteran and his 
representative, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
appellant is required to satisfy due process.  

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.  

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received in 1999.  Thus, this claim must be decided under 
the current, post October 1, 1997, version of 38 U.S.C.A. § 
1151.  

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable. In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered in some 
degree of error as set forth above.

It must be borne in mind that the veteran did not file his 
claim for section 1151 compensation until 1999.  Accordingly, 
he must show fault or negligence on the part of VA in 
providing the medical treatment in question to prevail in his 
appeal. See 38 U.S.C.A. § 1151 (West 2002) (a showing of 
fault or negligence is necessary for recovery of claims filed 
on or after October 1, 1997).  Only if he had filed his claim 
prior to that date would this not be necessary.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584, 586-88 
(1991); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Analysis

The veteran argues that his left knee disability worsened due 
to treatment by VA that he received in November 1996.  The 
record shows that in November 1996, the veteran was admitted 
to a VA facility for a total knee arthroplasty.  It was noted 
that he had a long history of left knee arthritis and 
degenerative joint disease and a long course of conservative 
therapy, including steroids, cortisone injections and non 
steroidal medication.  The left knee had full extension and 
flexion to 80 degrees.  It was noted that motion was very 
painful.  The operation, and the risks, benefits, 
complications and alternatives were explained in detail and 
it was noted that the veteran understood and wished to 
proceed.  It was noted that he did well postoperatively, 
without complication.  He was discharged in good condition.  
He was admitted to a VA facility on November 26, 1996 for 
physical and occupational therapy.  VA outpatient treatment 
records show that the veteran subsequently had complaints of 
knee pain and swelling.  In June 1998, he underwent a left 
knee surgery for arthrofibrosis.  Complaints of left knee 
pain continued in 1999. X-rays in January 1999 showed the 
total knee replacement in adequate position.  

The veteran was examined by VA in October 2000.  He 
complained of pain and stiffness of the left knee.  
Tenderness was noted and X-rays were reported as showing no 
evidence of prosthetic loosening or malposition.  

The veteran was examined by VA in April 2002.  It was noted 
that the claims file and service medical records were 
reviewed as well as outside records.  The veteran's medical 
history was noted, reports of his November 1996 surgery were 
reviewed, as well as prior and subsequent medical reports, 
and the left knee was thoroughly examined.  The examiner 
opined that there was no indication that he could find that 
the left knee condition was worsened as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or any faults made during the veteran's treatment.  
The examiner noted that the veteran had appropriate 
evaluation for his symptoms after surgery, and appropriate 
decision for re-operation had been made.  It was stated that 
there was no indication for any medical error occurring or 
that the veteran's treatment was below the standard of care 
for this condition.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Similarly, a claim 
for 38 U.S.C.A. § 1151 benefits must be supported by medical 
evidence of a current disability and medical evidence that 
the current disability resulted from VA hospitalization, 
medical examination, or treatment.  Although claims for 38 
U.S.C.A. § 1151 benefits are not based upon actual service 
connection, there are similarities in their adjudication.  
Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).

In this veteran's case, compensation under 38 U.S.C.A. § 
1151, for additional disability caused by VA hospital care or 
medical or surgical treatment, is not warranted because the 
competent medical evidence of record does not demonstrate 
that the veteran's residuals of a left knee surgery were 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that they were 
proximately caused by an event not reasonably foreseeable.

The evidence of record reflects that, prior to November 1996, 
the veteran had a long history of severe degenerative joint 
disease with pain of the left knee.  He was advised of the 
risks involved with the performance of the surgery performed, 
and he chose to undergo the procedure.  He underwent a total 
knee replacement in November 1996.  He underwent subsequent 
follow-up treatment as outlined above.   

In order to be awarded compensation under 38 U.S.C.A. § 1151 
(in effect since October 1, 1997), the evidence must 
demonstrate not only actual causation (that the disability 
was actually caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by VA), but 
the evidence also must demonstrate that the VA hospital care, 
medical or surgical treatment, or examination proximately 
caused the additional disability.

In this case, the medical evidence of record does not 
demonstrate that the veteran's left knee complaints were 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment.  The April 2002 VA medical examination 
and opinion specifically found that no aspect of the 
veteran's VA care contributed to his present left knee 
complaints.  This opinion was offered after a through review 
of the veteran's claims file, and examination of the veteran.  
The examiner found no improper treatment of the veteran.  
There is no medical evidence of record that demonstrates 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, or medical or surgical 
treatment.  

Likewise, in this case, the medical evidence of record does 
not demonstrate that the veteran's left knee residuals were 
proximately caused by an event, which was not reasonably 
foreseeable.  The April 2002 VA medical opinion did not 
suggest any unforeseen event that in any way caused any 
additional disability.  The Board may not speculate or 
substitute its "own unsubstantiated medical conclusions," but 
must rely on the medical opinion evidence which is of record.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has considered the veteran's written statements.  
While the veteran is competent to testify as to any 
symptomatology experienced or observed at any time, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, such as an opinion as to the 
etiology of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).

For these reasons, the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151, for additional 
disability caused by hospital care or medical or surgical 
treatment have not been met.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal. However, as the 
preponderance of the evidence is against the veteran's claim 
on appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the left knee resulting from VA surgical 
treatment in November 1996 is denied.  


REMAND

The veteran seeks service connection for a lung disability 
and for a skin disability.  He also seeks an increased 
evaluation for his service-connected lumbar spine disability.  

The veteran has argued that he has a skin disability and a 
lung disability related to service, or in the alternative as 
secondary to his service connected back disability.  The 
veteran was examined by VA in May 2002.  It was noted that 
during service the veteran was a diver and had an incident 
where he was without air underwater for sometime.  It was 
stated that he required some resuscitation from this.  He was 
diagnosed as having some degree of lung disease likely 
related to years of smoking.  It was also noted that there 
was no reason his lung disease should be connected to his 
spinal disease or related to any service related activity.  
The veteran also seeks service connection for a lung 
disability, to include as secondary to tobacco use in 
service.  The veteran filed his claim prior to the June 1998 
change in law which bars claims for compensation or DIC based 
on use of tobacco products.  See 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.  Under the law prior to June 1998, for claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  The 
medical evidence that nicotine dependence arose in service 
may consist of a current diagnosis of nicotine dependence 
along with a physician's opinion with respect to that 
dependence having originated in service.  An opinion 
regarding this issue has not been requested by the RO, and 
while secondary service connection was addressed, aggravation 
of a disability by a service connected disability as noted in 
Allen v. Brown, 7 Vet. App. 439 (1995), was not.  In that 
case it was held that pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

The veteran has argued that he has a skin disability related 
to service.  His service medical records show that in 
December 1945, the veteran was treated for a soreness of the 
right elbow.  It was noted that there was a small red area on 
the right elbow.  He was examined by VA in April 2002. He 
stated that during service he was exposed to a lot of 
sunlight as a diver and that he was sunburned during boot 
camp.  He stated that he had no sun protection while tending 
lines.  Examination showed scalp alopecia and mild photo 
damage of the arm with 2 small scaly papules.  The examiner 
found that the veteran had actinic keratosis, 2 small lesions 
of the arms.  It was stated that this was related to sun 
exposure over a lifetime, of which some, he had during 
service.  The Board believes that clarification of the 
examiner's findings is necessary.  

The veteran is seeking an increased evaluation for a lumbar 
spine disability.  During the course of his appeal, the 
regulations regarding the lumbar spine have been revised.  
The veteran has not been informed of the new regulations and 
the RO has not considered his claim under the new 
regulations.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for any of the 
disabilities at issue here.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.  If the RO is unable to secure 
any records identified by the veteran, 
the veteran should be so informed.  The 
appellant should be asked to submit or 
identify any additional competent (i.e., 
medical) evidence tending to show that he 
had service related nicotine dependence 
or addiction and that the service-related 
nicotine dependence or addiction caused 
his current respiratory disability.  The 
RO should obtain any evidence identified.

2.  The RO should refer the veteran's 
file to the April 2002 VA skin examiner 
who evaluated the veteran, and request 
that an addendum be provided to his 
examination report.  Specifically, the 
examiner should indicate the etiology of 
any skin disability found and also 
indicate if any current skin disability 
is related to the veteran's inservice 
treatment for a red area on the right 
elbow, or if any pre-existing skin 
disability was aggravated during the 
veteran's military service.  The examiner 
should offer complete rationale for all 
opinions and conclusions drawn.  If this 
examiner is no longer available, the file 
should be reviewed by an appropriate 
medical examiner and the requested 
opinions should be offered.  

3.  The veteran should undergo a VA 
pulmonary examination to evaluate his 
respiratory complaints.  The claims 
folder must be made available to the 
physician, who should determine the 
etiology of any lung disability found to 
include whether it is at least as likely 
as not that any lung disability found is 
related to the veteran's military service 
or to his service-connected lumbar 
disability by causation or by 
aggravation.  The examiner should be 
asked whether the evidence shows that the 
veteran was dependent on nicotine; if, 
so, whether such dependence was acquired 
in service and resulted in the continued 
use of tobacco products after service; 
and whether any service acquired nicotine 
dependence was the proximate cause of the 
any lung disorder currently diagnosed.  
All opinions and conclusions must be 
supported by complete rationale. 
  
4.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate his 
service-connected lumbar spine 
disability.  The claims file must be made 
available to the examiner for review.  
Range of motion should be reported in 
degrees.  Any indicated tests should be 
performed.  The examiner should comment 
on the functional limitations, if any, 
caused by all facets of the appellant's 
service-connected back disability in 
light of all pertinent regulations and 
judicial guidelines; to include to what 
extent, measured in specific terms, does 
the service-connected lumbar disability 
cause weakened movement, excess 
fatigability, and incoordination, and 
any, comment on the severity of these 
manifestations on the functional ability 
of the appellant.  If the severity of 
these manifestations cannot be 
quantified, the examiner must so 
indicate.

With respect to subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, and/or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  All opinions and 
conclusions must be supported by complete 
rationale.  

5.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  When the above development has been 
properly completed, and all due process 
has been afforded the veteran, the issues 
on appeal should be readjudicated by the 
RO.  The RO should consider all 
applicable laws and regulations as well 
as the findings in Allen v. Brown, 7 Vet. 
App. 439, 446 (1995) regarding 
aggravation.    

To the extent that the determination 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



